Citation Nr: 0939150	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-25 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for service-
connected residuals of left wrist, distal radius fracture.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to October 
1998.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In August 2008, the 
Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

In June 2008, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.


FINDING OF FACT

Service-connected residuals of left wrist, distal radius 
fracture are manifested by tenderness to palpation over the 
distal radius dorsally; range of motion of extension to 50 
degrees, flexion to 40 degrees, ulnar deviation to 10 
degrees, and radial deviation to 25 degrees with pain 
reported at the extremes of motion; and no additional 
limitation with repetition.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-
connected residuals of left wrist, distal radius fracture 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in September 2004 with regard to his 
service connection claim, prior to the initial unfavorable 
AOJ decision issued in January 2005.  Additional letters were 
sent in January 2006 and May 2006, which were relevant to the 
rating claim.

The Board observes that the pre-adjudicatory VCAA notice 
issued in September 2004 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
With regard to the initial rating claim, such claims are 
generally considered to be "downstream" issues from the 
original grant of benefits.  VA's General Counsel issued an 
advisory opinion holding that separate notice of VA's duty to 
assist the Veteran and of his concomitant responsibilities in 
the development of his claim involving such downstream issues 
is not required when the Veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  Further, where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In 
this case, the Veteran has not alleged that he has suffered 
any prejudice due to the lack of pre-adjudicatory notice as 
to disability ratings and effective dates.  

Moreover, the Board notes that no duty to assist arises upon 
receipt of a Notice of Disagreement.  38 C.F.R. § 
3.159(b)(3); see 73 Fed. Reg. 23353 (adding paragraph (3) 
under § 3.159(b).  Nevertheless, the Board finds that no 
prejudice to the Veteran has resulted from the inadequate 
timing of the notice with respect to disability ratings.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, as a matter of law, providing the Veteran with VCAA-
compliant notice prior to a readjudication "cures" any 
timing problem resulting from any deficiency in notice 
content or the lack of notice prior to an initial 
adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007); citing Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A statement of the case (SOC) and supplemental 
SOC constitute "readjudication decisions" that comply with 
all due process requirements if preceded by adequate VCAA 
notice.  See Mayfield, 499 F.3d.  Here, the January 2006 and 
May 2006 letters advised the Veteran that he must show that 
his service-connected disability had increased in severity 
and of how to substantiate disability ratings and effective 
dates.  These notices were then followed by an SSOC.  
Accordingly, any deficits of timing of VCAA notice were 
rectified by subsequent readjudication. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  Mayfield, 444 F.3d.  Based on the above, the 
Board finds that further VCAA notice is not necessary prior 
to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, and the 
report of a May 2009 VA examination were reviewed by both the 
AOJ and the Board in connection with adjudication of his 
claim. 

The Board notes that, subsequent to the last adjudication by 
the RO of the claim on appeal, the Veteran submitted a VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA, for U.S. Army treatment records dated from 
February to March 1979.  However, the Board observes that 
service treatment records showing treatment for a broken 
wrist in September 1978 and November 1978 are already 
associated with the claims file.  Although records from 1979 
do not show treatment for a broken wrist, the records 
relevant to the February and March 1979 timeframe are in the 
claims file; hence, the Board determines that the Veteran was 
likely mistaken on the dates identified and that there are no 
additional service treatment records to be obtained that are 
relevant to the disability on appeal.

Further, although such records would be relevant to a claim 
for service connection, they are not of particular relevance 
to a claim for a higher initial rating filed decades after 
the treatment took place.  It is the current symptomatology 
of the disability that is of concern in determining a 
disability rating.  For these reasons, the Board determines 
that a remand to obtain these records is not necessary.  

With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, the Board observes that the July 2008 VA 
examiner reviewed the claims file, noting relevant documents 
in service treatment records and post-service treatment 
evidence, documented the Veteran's subjective complaints and 
medical history, and examined the Veteran.  He then provided 
his observations and the range of motion measurements 
necessary to adequately rate the Veteran's left wrist 
disability.  There is nothing to suggest that the examiner's 
findings were not reflective of the actual severity of the 
service-connected residuals of left wrist fracture or 
inconsistent with other medical evidence of record.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159 
(c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.
In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's service-connected left wrist 
disability.  Also, in Fenderson, the Court discussed the 
concept of the "staging" of ratings, finding that in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126-
28.  As such, in accordance with Fenderson, the Board has 
considered the propriety of staged ratings in evaluating the 
Veteran's service-connected disability.

The Veteran's service-connected residuals of left wrist 
fracture have been assigned an initial noncompensable rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2008).  
The Veteran contends that his symptomology is worse than is 
contemplated under such initial rating, and that a higher 
rating should, therefore, be assigned.  

Under Diagnostic Code 5215, limitation of motion of the 
wrist, either major or minor, the maximum 10 percent rating 
is assigned when there is limitation of motion of the wrist 
with dorsiflexion (extension) less than 15 degrees or with 
palmar flexion limited in line with the forearm. 

Normal wrist range of motion is from 80 degrees flexion to 70 
degrees extension, with normal ulnar deviation to 45 degrees 
and normal radial deviation to 20 degrees.  38 C.F.R. § 4.71, 
Plate I.

The record reflects that the Veteran has complaints of pain 
in his left wrist that increase with use and tingling in his 
wrist radiating to his fingers.  Treatment evidence does not 
show that the Veteran has regularly sought treatment for his 
left wrist.  In February 2006, he was seen in a VA emergency 
room with the above symptoms and in September 2006, he sought 
primary care and was prescribed a wrist brace. 

In May 2009, the Veteran was afforded a VA examination.  At 
this examination, he had continued subjective complaints of 
pain and tingling.  He indicated that the pain became worse 
with use, but that it did not prevent activities of daily 
living or his work as a security officer.  Objectively, the 
examiner noted tenderness to palpation over the distal radius 
dorsally.  He found the tingling to be suggestive of carpal 
tunnel syndrome.  Range of motion was extension to 50 
degrees, flexion to 40 degrees, ulnar deviation to 10 
degrees, and radial deviation to 25 degrees.  Pain was 
reported at the extremes of motion, but the examiner found no 
additional limitation with repetition.  He stated that recent 
plain films of the Veteran's left wrist had been read as 
normal.

Based on the above evidence, the Board finds that a 
preponderance of the evidence is against a compensable rating 
for service-connected residuals of left wrist, distal radius 
fracture.  The maximum 10 percent rating requires limitation 
of extension or flexion to less than 15 degrees.  Even with 
consideration of pain, the Veteran's wrist motion far exceeds 
15 degrees.  Additionally, there was no further limitation 
with repetition.  See Deluca.  Absent evidence of limitation 
of motion to less than 15 degrees extension or flexion, an 
initial compensable rating must be denied.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2008), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board notes that the Veteran has tingling in his left 
wrist and fingers; however, these symptoms have been 
associated with carpal tunnel syndrome rather than being a 
neurological component of the service-connected left wrist 
disability.  Additionally, absent ankylosis of the wrist, a 
higher rating is not warranted under Diagnostic Code 5214, 
which is also applicable to the wrist.  Thus, a review of the 
record fails to reveal any additional functional impairment 
associated with the Veteran's service-connected residuals of 
left wrist, distal radius fracture so as to warrant 
application of alternate rating codes.   

The Board has considered the Veteran's own statements 
regarding the claimed severity of his service-connected left 
wrist disability.  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of the severity of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Further, the Board observes that VA treatment 
records associate the Veteran's other symptoms of pain and 
tingling in his wrist and hand with carpal tunnel syndrome, 
which is a disorder separate from his left wrist fracture.

Based on the above, the Board finds that a preponderance of 
the evidence is against an initial compensable rating for 
service-connected residuals of left wrist, distal radius 
fracture.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  However, in the present case, the preponderance 
of the evidence is against the Veteran's claim of entitlement 
to an initial compensable rating for service-connected 
residuals of left wrist, distal radius fracture.  Therefore, 
his claim must be denied.

An extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds no evidence 
that the Veteran's service-connected residuals of left wrist, 
distal radius fracture present such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  In this regard, the Board first 
notes that the Veteran's symptoms fall within the schedular 
rating criteria.  Moreover, the Board observes that the 
Veteran has reported pain at work, but denied that the pain 
prevents him from performing his duties.  Therefore, the 
Board concludes that referral for extraschedular 
consideration is not warranted.  
ORDER

An initial compensable rating for service-connected residuals 
of left wrist, distal radius fracture is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


